     Case 2:21-cv-00466-JCM-DJA Document 9
                                         7 Filed 04/15/21
                                                 04/14/21 Page 1 of 3




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   rhernandez@wrightlegal.net
 7   Attorneys for Defendants, Self Financial, Inc. d/b/a Lead Bank, Dominion Energy, Inc., and
     Atlantic Capital Bank, N.A.
 8
                                  UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10
     SADE GREENE,                                         Case No.: 2:21-cv-00466-JCM-DJA
11
                    Plaintiff,                            JOINT MOTION TO EXTEND
12                                                        DEADLINE TO RESPOND TO
13          vs.                                           PLAINTIFF’S COMPLAINT (FIRST
                                                          REQUEST)
14   EQUIFAX INFORMATION SERVICES, LLC;
     TRANS UNION, LLC; EXPERIAN
15   INFORMATION SOLUTIONS, INC.;
16   SELF FINANCIAL, INC., d/b/a LEAD BANK;
     DOMINION ENERGY, INC.; ATLANTIC
17   CAPITAL BANK, N.A.; ACCEPTANCE
     NOW,
18
19                  Defendants.

20
            Plaintiff, Sade Greene (“Plaintiff”), and Defendants, Self Financial, Inc. d/b/a Lead Bank
21
     (“Self Financial”), Dominion Energy, Inc. (“Dominion”) and Atlantic Capital Bank, N.A.
22
     (“Atlantic”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate
23
     and agree as follows:
24
            On March 23, 2021, Plaintiff filed her Complaint [ECF No. 1]. Self Financial was served
25
     with Plaintiff’s Complaint on March 24, 2021. The deadline for Self Financial to respond to
26
     Plaintiffs’ Complaint is April 14, 2021. The Parties have discussed extending the deadline for
27
     Self Financial, Dominion, and Atlantic to respond to Plaintiffs’ Complaint to allow for better
28
     investigation of the allegations and discuss possible resolution of the matter.


                                                  Page 1 of 3
     Case 2:21-cv-00466-JCM-DJA Document 9
                                         7 Filed 04/15/21
                                                 04/14/21 Page 2 of 3




 1          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Self
 2   Financial, Dominion, and Atlantic to file their responsive pleadings to Plaintiff’s Complaint to
 3   May 25, 2021.
 4          This is the first motion for an extension of time for Self Financial, Dominion, and
 5   Atlantic to file their responsive pleadings. The extensions are requested in good faith and are not
 6   for purposes of delay or prejudice to any other party.
 7          As part of this motion, Self Financial, Dominion, and Atlantic agree to participate in any
 8   Rule 26(f) conference that occurs during the pendency of this extension.
 9          DATED this 14th day of April, 2021.
10
      WRIGHT, FINLAY & ZAK, LLP                           CONTEMPORARY LEGAL
11
                                                          SOLUTIONS
12
      /s/ Ramir M. Hernandez                              /s/ Robert M. Tzall
13    Darren T. Brenner, Esq.                             Robert M. Tzall, Esq.
14    Nevada Bar No. 8386                                 Nevada Bar No. 13412
      Ramir M. Hernandez, Esq.                            2551 North Green Valley Parkway
15    Nevada Bar No. 13146                                Building C, Suite 303
      7785 W. Sahara Ave., Suite 200                      Henderson, NV 89014
16    Las Vegas, NV 89117                                 Attorneys for Plaintiff, Sade Greene
17    Attorneys for Defendants, Self Financial, Inc.
      d/b/a Lead Bank, Dominion Energy, Inc., and
18    Atlantic Capital Bank, N.A.
19
20
                                                          IT IS SO ORDERED:
21
22                                                        ___________________________________
23                                                        UNITED STATES MAGISTRATE JUDGE

24                                                                      April 15, 2021
                                                          DATED:       _________________________
25
26
27
28



                                                 Page 2 of 3
     Case 2:21-cv-00466-JCM-DJA Document 9
                                         7 Filed 04/15/21
                                                 04/14/21 Page 3 of 3




 1                                  CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that I am an employee of WRIGHT, FINLAY & ZAK, LLP and
 3   that I served the foregoing JOINT MOTION TO EXTEND TIME TO RESOND TO
 4   PLAINTIFF’S COMPLAINT (FIRST REQUEST) on the 14th day of April, 2021, to all
 5   parties on the CM/ECF service list.
 6
 7
                                           /s/ Jason Craig                         .
 8                                         An Employee of WRIGHT, FINLAY & ZAK, LLP
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 3 of 3
